Name: Commission Decision of 13 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  agri-foodstuffs;  agricultural activity;  EU finance
 Date Published: 1992-02-07

 Avis juridique important|31992D007992/79/EEC: Commission Decision of 13 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Belgium (Only the French and Dutch texts are authentic) Official Journal L 031 , 07/02/1992 P. 0040 - 0041COMMISSION DECISION of 13 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Belgium (Only the Dutch and French text is authentic) (92/79/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas the Belgian Government submitted to the Commission on 8 January 1991, 4 July 1991, 14 October 1991 and 16 October 1991 four sectoral plans on the modernization of the conditions under which agricultural products are processed and marketed referred to in Article 2 of Regulation (EEC) No 866/90; Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section in implementing the plans; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88 of 24 June 1988 on tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3); Whereas all the measures which constitute the Community support framework are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (4); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (5), this decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Belgium covering the period from 1 January 1991 to 31 December 1993 is hereby established. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the structural Funds and the other existing financial instruments. Article 2 The Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. cereals (storage); 2. milk and milk products; 3. meat (fresh meat); 4. fruit and vegetables; (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member States concerned, ECU 82 571 000 for the whole period, and the financial arrangements ernvisaged for budgetary assistance from the Community, broken down as follows: (ecus) 1. cereals (storage) 1 208 000 2. milk and milk products 5 861 000 3. meat (fresh meat) 4 098 000 4. fruit and vegetables 2 986 000 Total 14 153 000 The resultant national financing requirement, approximately ECU 9 502 000 for the public sector and ECU 58 916 000 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the Kingdom of Belgium. Done at Brussels, 13 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 185, 15. 7. 1988, p. 9. (4) OJ No L 163, 29. 6. 1990, p. 71. (5) OJ No L 374, 31. 12. 1988, p. 1.